Exhibit 10.1

 

FIRST AMENDMENT TO

 

SENIOR SECURED CREDIT AGREEMENT

 

 

Dated as of September 22, 2005

 

 

Among

 

UNIVERSAL COMPRESSION, INC.,
as Co-US Borrower and Guarantor,

 

UNIVERSAL COMPRESSION HOLDINGS, INC.,
as Co-US Borrower and Guarantor,

 

UC CANADIAN PARTNERSHIP HOLDINGS COMPANY,
as Canadian Borrower,

 

WACHOVIA BANK, NATIONAL ASSOCIATION,
as US Administrative Agent,

 

CONGRESS FINANCIAL CORPORATION (CANADA),
as Canadian Administrative Agent,

 

JPMORGAN CHASE BANK, N.A.,
as Syndication Agent,

 

DEUTSCHE BANK SECURITIES INC., THE BANK OF NOVA SCOTIA AND
THE ROYAL BANK OF SCOTLAND PLC
as Co-Documentation Agents

 

AND

 

THE LENDERS PARTY HERETO

 

Arranged by:

 

WACHOVIA CAPITAL MARKETS, LLC
as Sole Lead Arranger and Sole Book Runner

 

$75,000,000 Senior Secured Additional Term B Loan

 

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

THIS FIRST AMENDMENT TO SENIOR SECURED CREDIT AGREEMENT dated as of
September 22, 2005 (this “First Amendment”), is among:  UNIVERSAL COMPRESSION,
INC., a corporation formed under the laws of the State of Texas (a “US Borrower”
and sometimes referred to herein as “UCI”, and in its capacity as guarantor of
the Canadian Tranche Loans, a “Guarantor”); UNIVERSAL COMPRESSION HOLDINGS,
INC., a corporation formed under the laws of the State of Delaware (a “US
Borrower” and sometimes referred to herein as “Holdings”, and in its capacity as
guarantor of the Canadian Tranche Loans, a “Guarantor”, together with UCI, the
“US Borrowers”); UC CANADIAN PARTNERSHIP HOLDINGS COMPANY, a Nova Scotia ULC
(the “Canadian Borrower”); WACHOVIA BANK, NATIONAL ASSOCIATION, individually and
as US administrative agent for the Lenders (herein, together with its successors
in such capacity, the “US Administrative Agent”); CONGRESS FINANCIAL CORPORATION
(CANADA), individually and as Canadian administrative agent for the Lenders
(herein, together with its successors in such capacity, the “Canadian
Administrative Agent”); WACHOVIA CAPITAL MARKETS, LLC (“Wachovia Securities” and
its successor in such capacity, the “Sole Lead Arranger” and “Sole Book
Runner”); and the lenders party to the Credit Agreement defined below (the
“Lenders”) pursuant to the authorization (in the form attached hereto as
Appendix I, the “Authorization”).  Capitalized terms used and not otherwise
defined herein are used as defined in the Credit Agreement (as defined below).

 

R E C I T A L S

 

A.            On January 14, 2005, the Borrowers, the Administrative Agents, and
the Lenders entered into that certain Senior Secured Credit Agreement (as
amended, modified or restated from time to time, the “Credit Agreement”).

 

B.            The Borrowers have requested that the Administrative Agents and
the Majority Lenders amend certain provisions of the Credit Agreement to, among
other things, transfer $75,000,000 of the Aggregate Revolving Commitments under
the Revolving Credit Facility to the Term Loan B Facility.

 

C.            Subject to satisfaction of the conditions set forth herein, the
Administrative Agents and the Majority Lenders are willing to amend the Credit
Agreement and to such other actions as provided herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and of the loans, extensions of credit and commitments hereinafter
referred to, the parties hereto agree as follows:

 

ARTICLE 1
Amendments to the Credit Agreement

 

1.1           The definitions of “Additional Term Loan Funding Date”,
“Additional Term Loan Lender”, “Additional Term Loans”, “CI Lender”, “Commitment
Increase”, “Commitment Increase Effective Date”, “Joinder Agreement”, “New Funds
Amount”, “Notice of Commitment Increase”, “Reducing Percentage Lender” and
“Reduction Amount” are hereby added in alphabetical order to Section 1.02 of the
Credit Agreement to read as follows:

 

--------------------------------------------------------------------------------


 

“‘Additional Term Loan Funding Date’ shall mean October 3, 2005.”

 

“‘Additional Term Loan Lender’ shall mean any Lender with an outstanding
Additional Term Loan.”

 

“‘Additional Term Loans’ shall have the meaning assigned such term in
Section 2.01(a)(v).”

 

“‘CI Lender’ shall have the meaning assigned such term in Section 2.03(f)(i).”

 

“‘Commitment Increase’ shall have the meaning assigned such term in
Section 2.03(f)(i).”

 

“‘Commitment Increase Effective Date’ shall have the meaning assigned such term
in Section 2.03(f)(ii).”

 

“‘Joinder Agreement’ shall have the meaning assigned such term in
Section 2.03(f)(i).”

 

“‘New Funds Amount’ shall have the meaning assigned such term in
Section 2.03(f)(iv).”

 

“‘Notice of Commitment Increase’ shall have the meaning assigned such term in
Section 2.03(f)(ii).”

 

“‘Reducing Percentage Lender’ shall have the meaning assigned such term in
Section 2.03(f)(iv).”

 

“‘Reduction Amount’ shall have the meaning assigned such term in
Section 2.03(f)(iv).”

 

1.2           The last sentence of the definition of “Aggregate Revolving
Commitments” in Section 1.02 of the Credit Agreement is hereby amended by
deleting it in its entirety and inserting the following in lieu thereof:

 

“As of the Additional Term Loan Funding Date, the Aggregate Revolving
Commitments are $175,000,000.”

 

1.3           The definition of “Aggregate US Tranche Commitments” in
Section 1.02 of the Credit Agreement is hereby amended by deleting it in its
entirety and inserting the following in lieu thereof:

 

“‘Aggregate US Tranche Commitments’ at any time shall equal the sum of the US
Tranche Commitments of all US Tranche Revolving Lenders, as the same may be
reduced pursuant to Sections 2.03(b) and (c) or increased pursuant to
Section 2.03(f).  As of the Additional Term Loan Funding Date, the Aggregate US
Tranche Commitments are $150,000,000.”

 

2

--------------------------------------------------------------------------------


 

1.4           Subsection (a) of the definition of “Applicable Margin” in
Section 1.02 of the Credit Agreement is hereby amended by deleting it in its
entirety and inserting the following in lieu thereof:

 

“In respect of the Term Loan B Facility, a percentage per annum equal to 1.50%
for US Dollar LIBOR Loans and 0.50% for US Dollar Base Rate Loans.”

 

1.5           The definition of “Term Loan” in Section 1.02 of the Credit
Agreement is hereby amended by deleting it in its entirety and inserting the
following in lieu thereof:

 

“‘Terms Loan’ shall mean each senior secured amortizing term loan made pursuant
to Section 2.01(a)(v).”

 

1.6           The definition of “Term Loan Lender” in Section 1.02 of the Credit
Agreement is hereby amended by deleting the second sentence it in its entirety.

 

1.7           The definition of “Term Loan Percentages” in Section 1.02 of the
Credit Agreement is hereby amended by deleting it in its entirety and inserting
the following in lieu thereof:

 

“‘Terms Loan Percentages’ shall mean with respect to any Term Loan Lender, a
fraction (expressed as a percentage, carried out to the sixth decimal place),
the numerator of which is such Term Loan Lender’s outstanding Term Loans, and
the denominator of which is the total outstanding Term Loans of all Term Loan
Lenders.”

 

1.8           The definition of “US Lender” in Section 1.02 of the Credit
Agreement is hereby amended by deleting it in its entirety and inserting the
following in lieu thereof:

 

“‘US Lender’ shall mean a Lender who is either a US Tranche Revolving Lender or
a Term Loan Lender.”

 

1.9           Section 2.01(a)(v) of the Credit Agreement is hereby amended by
deleting it in its entirety and inserting the following in lieu thereof:

 

“Each Term Loan Lender severally agrees, subject to the terms and conditions set
forth herein, to make a senior secured amortizing term loan to the US Borrowers
on the Term Loan Funding Date in the principal amount of such Term Loan Lender’s
Term Commitment.  Each Additional Term Loan Lender severally agrees, subject to
the terms and conditions set forth herein, to make a senior secured amortizing
term loan to the US Borrowers on the Additional Term Loan Funding Date in the
aggregate principal amount of $75,000,000.00 (collectively, the “Additional Term
Loans”).  Once repaid or prepaid, Term Loans may not be reborrowed.”

 

1.10         Section 2.03 of the Credit Agreement is hereby amended by adding
the following new subsection (f):

 

 

3

--------------------------------------------------------------------------------


 

“(f)          Commitment Increase.

 

(i)            Subject to the terms and conditions set forth herein, the US
Borrowers shall have the right, without the consent of the Lenders but with the
prior approval of the US Administrative Agent, to cause from time to time an
increase in the Aggregate US Tranche Commitments of the US Tranche Revolving
Lenders (a “Commitment Increase”) by adding to this Agreement one or more
additional financial institutions that is not already a Lender hereunder and
that is reasonably satisfactory to the US Administrative Agent or by allowing
one or more existing US Tranche Revolving Lenders to increase their respective
US Tranche Commitments (each a “CI Lender”); provided, however that (A) no Event
of Default shall have occurred which is continuing, (B) the Principal Amount
outstanding on the date of such increase of all Term Loans shall not exceed
$399,000,000, (C) the amount of such Commitment Increase shall be a multiple of
$25,000,000, (D) no such Commitment Increase shall cause the Aggregate Revolving
Commitments under this Agreement to exceed $250,000,000, (E) each CI Lender
shall execute a joinder agreement (a “Joinder Agreement”) in the form of
Exhibit H attached hereto, (F) no US Tranche Revolving Lender’s US Tranche
Commitment shall be increased without such Lender’s prior written consent and
(G) if, on the effective date of such increase, any US Tranche Loans have been
funded, then the US Borrowers shall be obligated to pay any breakage fees or
costs in connection with the reallocation of such outstanding Revolving Loans.

 

(ii)           Any Commitment Increase shall be requested by written notice from
the US Borrowers to the US Administrative Agent (a “Notice of Commitment
Increase”) in the form of Exhibit I attached hereto and shall be subject to the
approval of the US Administrative Agent, such consent to not be unreasonably
withheld.  Each such Notice of Commitment Increase shall specify (A) the
proposed effective date of such Commitment Increase, which date shall be no
earlier than five (5) Business Days after receipt by the US Administrative Agent
of such Notice of Commitment Increase, (B) the amount of the requested
Commitment Increase (provided that after giving effect to such requested
Commitment Increase, the aggregate amount of the Commitments does not exceed the
amount set forth in subsection (i)(D) above), (C) the identity of each CI Lender
hereunder, and (D) the amount of the respective US Tranche Commitment of the
then existing US Tranche Revolving Lenders and the CI Lenders from and after the
Commitment Increase Effective Date (as defined below).  The US Administrative
Agent shall review each Notice of Commitment Increase and shall notify the US
Borrowers whether or not the US Administrative Agent consents to the proposed
Commitment Increase.  If the US Administrative Agent consents to such Commitment
Increase (such consent not to be unreasonably withheld), the US Administrative
Agent shall execute a counterpart of the Notice of Commitment Increase and such
Commitment Increase shall be effective on the proposed effective date set forth
in the Notice of Commitment Increase (if the Administrative Agent consented to
such Commitment Increase prior to such proposed date) or on another date agreed
to by the US Administrative Agent and the US Borrowers (such date referred to as
the “Commitment Increase Effective Date”).

 

(iii)          On each Commitment Increase Effective Date, to the extent that
there are US Tranche Loans outstanding as of such date, (A) each CI Lender
shall, by wire transfer of immediately available funds, deliver to the US
Administrative Agent such CI Lender’s New Funds Amount, which amount, for each
such CI Lender, shall constitute the

 

4

--------------------------------------------------------------------------------


 

US Tranche Loans made by such CI Lender to the US Borrowers pursuant to this
Agreement on such Commitment Increase Effective Date, (B) the US Administrative
Agent shall, by wire transfer of immediately available funds, pay to each then
Reducing Percentage Lender its Reduction Amount, which amount, for each such
Reducing Percentage Lender, shall constitute a prepayment by the US Borrowers
pursuant to Section 2.07, ratably in accordance with the respective principal
amounts thereof, of the principal amounts of all then outstanding US Tranche
Loans of such Reducing Percentage Lender, and (C) the US Borrowers shall be
responsible to pay to each US Tranche Revolving Lender any breakage fees or
costs in connection with the reallocation of any outstanding US Tranche Loans.

 

(iv)          For purposes of this Section 2.03(f) and Exhibit I, the following
defined terms shall have the following meanings:  (A) ”New Funds Amount” means
the amount equal to the product of (y) the difference of a CI Lender’s US
Tranche Commitment after giving effect to the Commitment Increase minus such CI
Lender’s US Tranche Commitment immediately prior to giving effect to the
Commitment Increase, if any, represented as a percentage of the Aggregate US
Tranche Commitments, times (z) the aggregate principal amount of the outstanding
US Tranche Loans immediately prior to giving effect to the Commitment Increase,
if any, as of a Commitment Increase Effective Date (without regard to any
increase in the aggregate principal amount of US Tranche Loans as a result of
borrowings made after giving effect to the Commitment Increase on such
Commitment Increase Effective Date); (B) ”Reducing Percentage Lender” means each
then existing US Tranche Revolving Lender immediately prior to giving effect to
the Commitment Increase that does not increase its respective US Tranche
Commitment as a result of the Commitment Increase and whose relative percentage
of the Aggregate US Tranche Commitments shall be reduced after giving effect to
such Commitment Increase; and (C) ”Reduction Amount” means the amount by which a
Reducing Percentage Lender’s outstanding US Tranche Loans decrease as of a
Commitment Increase Effective Date (without regard to the effect of any
borrowings made on such Commitment Increase Effective Date after giving effect
to the Commitment Increase).

 

(v)           Each Commitment Increase shall become effective on its Commitment
Increase Effective Date and upon such effectiveness (A) the US Administrative
Agent shall record in the Register each then CI Lender’s information as provided
in the Notice of Commitment Increase, (B) Annex I shall be amended and restated
to set forth all US Tranche Revolving Lenders (including any CI Lenders) that
will be Lenders hereunder after giving effect to such Commitment Increase (which
amended and restated Annex I shall be set forth in Annex I to the applicable
Notice of Commitment Increase) and the US Administrative Agent shall distribute
to each US Tranche Revolving Lender (including each CI Lender) and the Canadian
Administrative Agent a copy of such amended and restated Annex I, and (C) each
CI Lender identified on the Notice of Commitment Increase for such Commitment
Increase shall be a “US Tranche Revolving Lender” for all purposes under this
Agreement.

 

1.11         Section 3.01(b) of the Credit Agreement is hereby amended by
deleting it in its entirety and inserting the following in lieu thereof:

 

5

--------------------------------------------------------------------------------


 

“The US Borrowers shall pay to the US Administrative Agent, for the account of
each Applicable Lender, the Term Loans in consecutive quarterly installments on
or before each Quarterly Date, as set forth below ($1,000,000.00 was paid on
June 30, 2005):

 

Payment Date

 

Principal Installment

 

September 30, 2005

 

$

1,000,000.00

 

December 31, 2005

 

$

1,187,500.00

 

March 31, 2006

 

$

1,187,500.00

 

June 30, 2006

 

$

1,187,500.00

 

September 30, 2006

 

$

1,187,500.00

 

December 31, 2006

 

$

1,187,500.00

 

March 31, 2007

 

$

1,187,500.00

 

June 30, 2007

 

$

1,187,500.00

 

September 30, 2007

 

$

1,187,500.00

 

December 31, 2007

 

$

1,187,500.00

 

March 31, 2008

 

$

1,187,500.00

 

June 30, 2008

 

$

1,187,500.00

 

September 30, 2008

 

$

1,187,500.00

 

December 31, 2008

 

$

1,187,500.00

 

March 31, 2009

 

$

1,187,500.00

 

June 30, 2009

 

$

1,187,500.00

 

September 30, 2009

 

$

1,187,500.00

 

December 31, 2009

 

$

1,187,500.00

 

March 31, 2010

 

$

1,187,500.00

 

June 30, 2010

 

$

1,187,500.00

 

September 30, 2010

 

$

1,187,500.00

 

December 31, 2010

 

$

1,187,500.00

 

March 31, 2011

 

$

1,187,500.00

 

June 30, 2011

 

$

111,718,750.00

 

September 30, 2011

 

$

111,718,750.00

 

December 31, 2011

 

$

111,718,750.00

 

Term Loan Maturity Date

 

$

111,718,750.00

 

Total

 

$

474,000,000.00

 

 

; provided that upon any partial prepayment pursuant to Section 2.07, such
prepayment shall be applied inversely to the remaining installments in
accordance with Section 2.07.

 

If not sooner paid, the US Borrowers promise to repay in full the Term Loans on
the Term Loan Maturity Date.”

 

1.12         Section 7.07(b) of the Credit Agreement is hereby amended by
deleting it in its entirety and inserting the following in lieu thereof:

 

“The US Borrowers will use the proceeds of the Term Loans for (a) the repayment
of the Term Loan B Existing Indebtedness and (b) for general corporate purposes
not in contravention of any Governmental Requirement or of any Loan Document.”

 

6

--------------------------------------------------------------------------------


 

1.13         Section 9.01(h) of the Credit Agreement is hereby amended by
deleting it in its entirety and inserting the following in lieu thereof:

 

“The US Borrowers, within ten (10) Business Days of any deemed delivery of any
annual report or quarterly report pursuant to paragraph (a) above, will furnish
to the US Administrative Agent (i) a certificate substantially in the form of
Exhibit C-2 executed by a Responsible Officer of one of the US Borrowers
(A) certifying as to the matters set forth therein and stating that no Default
has occurred and is continuing (or, if any Default has occurred and is
continuing, describing the same in reasonable detail) and (B) setting forth in
reasonable detail the computations necessary to determine whether the US
Borrowers are in compliance with Section 10.13(a), (b) and (c) as of the end of
the respective fiscal quarter or fiscal year; and (ii) a report, in form and
substance satisfactory to the US Administrative Agent, setting forth as of such
Quarterly Date a true and complete list of all Hedging Agreements (including
commodity price swap agreements, forward agreements or contracts of sale which
provide for prepayment for deferred shipment or delivery of oil, gas or other
commodities) of it, each of its Subsidiaries or pursuant to the ABS Facility,
the material terms thereof (including the type, term, effective date,
termination date and notional amounts or volumes), the net mark to market value
therefor, any new credit support agreements relating thereto not listed on
Schedule 7.20, any margin required or supplied under any credit support
document, and the counter party to each such agreement.”

 

1.14         Section 10.01(f) of the Credit Agreement is hereby amended by
replacing “$125,000,000” with “$200,000,000”.

 

1.15         Section 10.04(c) of the Credit Agreement is hereby amended by
deleting it in its entirety and inserting the following in lieu thereof:

 

“Holdings may purchase common stock of Holdings held by any stockholder or
stockholders not to exceed $100,000,000 in the aggregate during the term of this
Agreement (not including any purchases permitted by Section 10.04(b)) if the
Total Leverage Ratio is less than 4.0 to 1.0 for the most recent Testing Period
at the time of such purchase.”

 

1.16         Section 10.13(c) of the Credit Agreement is hereby amended by
deleting it in its entirety and inserting the following in lieu thereof:

 

“The US Borrowers will not permit the ratio of (i) the Market Value of
Compression Collateral to (ii) Aggregate Credit Exposure to be less than 1.15 to
1.0 at any time.  As used herein, “Market Value” of the Compression Collateral
shall be determined by the most recent Appraisal or update as required in
Section 9.11; provided, however, in the period between the effective date of
Appraisals or updates, “Market Value” will also include the cost of any newly
added Compression Collateral during such period and will not include the Market
Value of any Property that is not Compression Collateral.”

 

7

--------------------------------------------------------------------------------


 

1.17         Annex I of the Credit Agreement is hereby deleted in its entirety
and is replaced by Annex I attached to this First Amendment.

 

1.18         Exhibit H attached to this First Amendment is hereby added to the
Credit Agreement as Exhibit H thereto.

 

1.19         Exhibit I attached to this First Amendment is hereby added to the
Credit Agreement as Exhibit I thereto.

 

ARTICLE 2
Conditions Precedent

 

2.1           Conditions Precedent.  This First Amendment shall be subject to
the satisfaction of the following conditions precedent or concurrent, and after
giving effect to this First Amendment:

 

(a)           the representations and warranties contained herein and in all
other Loan Documents shall be true and correct in all material respects as of
the date hereof, except for such representations and warranties limited to an
earlier date;

 

(b)           no Default shall have occurred and be continuing;

 

(c)           no Material Adverse Effect shall have occurred and be continuing;

 

(d)           a certificate of the Secretary or an Assistant Secretary (or the
equivalent) of each Borrower and each Pledgor party to the Ratification and
Affirmation of Pledgors attached hereto shall have been delivered to the US
Administrative Agent setting forth (i) resolutions of its board of directors (or
the equivalent) with respect to the authorization of it to execute and deliver
this First Amendment and the other Loan Documents to which it is a party and to
enter into the transactions contemplated in those documents, (ii) its officers
(or the equivalent) (A) who are authorized to sign this First Amendment and the
other Loan Documents to which it is a party and (B) who will, until replaced by
another officer or officers (or the equivalent) duly authorized for that
purpose, act as its representative for the purposes of signing documents and
giving notices and other communications in connection with this First Amendment
and the transactions contemplated hereby;

 

(e)           a compliance certificate shall have been delivered to the US
Administrative Agent, in form and substance satisfactory to the US
Administrative Agent, duly and properly executed by a Responsible Officer of
each US Borrower and dated as of the date hereof;

 

(f)            the Borrowers shall have delivered to the US Administrative Agent
an executed original copy of this First Amendment in form and substance
satisfactory to the US Administrative Agent;

 

(g)           the US Administrative Agent shall have received counterparts
hereof duly executed by the Borrowers and the Majority Lenders and the
Additional Term Lenders;

 

(h)           Notes duly completed and executed shall have been delivered to the
US Administrative Agent, if requested;

 

8

--------------------------------------------------------------------------------


 

(i)            an opinion of Gardere Wynne Sewell LLP, counsel to the US
Borrowers and the Subsidiaries party to a Loan Document, shall have been
delivered to the US Administrative Agent in form and substance satisfactory to
the US Administrative Agent, as to such matters incident to the transactions
herein contemplated and as the US Administrative Agent may reasonably request;
and

 

(j)            all costs, fees, expenses (including, without limitation,
reasonable legal fees and expenses and recording taxes and fees) and other
compensation contemplated by this First Amendment and the other Loan Documents,
and for which statements or invoices have been submitted to the US Borrowers
shall have been paid.

 

ARTICLE 3
Miscellaneous

 

3.1           Credit Agreement in Full Force and Effect as Amended.  Except as
specifically amended hereby, the Credit Agreement and other Loan Documents shall
remain in full force and effect and are hereby ratified and confirmed as so
amended.  Except as expressly set forth herein, this First Amendment shall not
be deemed to be a waiver, amendment or modification of any provisions of the
Credit Agreement or any other Loan Document or any right, power or remedy of the
Administrative Agents or Lenders, or constitute a waiver of any provision of the
Credit Agreement or any other Loan Document, or any other document, instrument
and/or agreement executed or delivered in connection therewith or of any Default
or Event of Default under any of the foregoing, in each case whether arising
before or after the date hereof or as a result of performance hereunder or
thereunder.  This First Amendment also shall not preclude the future exercise of
any right, remedy, power, or privilege available to the Administrative Agents
and/or Lenders whether under the Credit Agreement, the other Loan Documents, at
law or otherwise.  All references to the Credit Agreement shall be deemed to
mean the Credit Agreement as modified hereby.  This First Amendment shall not
constitute a novation or satisfaction and accord of the Credit Agreement and/or
other Loan Documents, but shall constitute an amendment thereof.  The parties
hereto agree to be bound by the terms and conditions of the Credit Agreement and
Loan Documents as amended by this First Amendment, as though such terms and
conditions were set forth herein.  Each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “hereof,” “herein” or words of similar import
shall mean and be a reference to the Credit Agreement as amended by this First
Amendment, and each reference herein or in any other Loan Documents to the
“Credit Agreement” shall mean and be a reference to the Credit Agreement as
amended and modified by this First Amendment.

 

3.2           Representations.  Each Borrower hereby represents and warrants to
each Lender that:

 

(a)           each of the representations and warranties made by the Borrower
under the Credit Agreement and each other Loan Document is true and correct in
all material respects on and as of the date hereof, as if made on and as of such
date, except for any representations and warranties made as of a specified date,
which are true and correct in all material respects as of such specified date;

 

(b)           The execution, delivery and performance by each Borrower of this
First Amendment have been duly authorized by each Borrower;

 

9

--------------------------------------------------------------------------------


 

(c)           This First Amendment constitutes the legal, valid and binding
obligation of each Borrower, enforceable against each Borrower in accordance
with its terms.

 

(d)           The execution, delivery and performance by each Borrower of this
First Amendment (i) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority or any other
third Person (including shareholders or any class of directors, whether
interested or disinterested, of each Borrower or any other Person), nor is any
such consent, approval, registration, filing or other action necessary for the
validity or enforceability of this First Amendment or any Loan Document or the
consummation of the transactions contemplated thereby, except such as have been
obtained or made and are in full force and effect other than (A) the recording
and filing of the Security Instruments as required by this First Amendment of
the Credit Agreement and (B) those third party approvals or consents which, if
not made or obtained, would not cause a Default hereunder, could not reasonably
be expected to have a Material Adverse Effect or do not have an adverse effect
on the enforceability of the Loan Documents, (ii) will not violate any
applicable law or regulation or the charter, by-laws or the organizational
documents of any Borrower or any Subsidiary or any order of any Governmental
Authority, (iii) will not violate or result in a default under any indenture,
agreement or other instrument binding upon any Borrower or any Subsidiary or its
Properties, or give rise to a right thereunder to require any payment to be made
by any Borrower or such Subsidiary and (iv) will not result in the creation or
imposition of any Lien on any Property of any Borrower or any Property (other
than the Liens created by this First Amendment or the Loan Documents).

 

3.3           Counterparts.  This First Amendment may be executed in any number
of counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this First Amendment by
signing any such counterpart.

 

3.4          NO ORAL AGREEMENTS.  THIS FIRST AMENDMENT AND THE OTHER LOAN
DOCUMENTS EMBODY THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE PARTIES AND
SUPERSEDE ALL OTHER AGREEMENTS AND UNDERSTANDINGS BETWEEN SUCH PARTIES RELATING
TO THE SUBJECT MATTER HEREOF AND THEREOF.  THIS FIRST AMENDMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

3.5          GOVERNING LAW.  THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

 

[Signatures begin on the following page]

 

10

--------------------------------------------------------------------------------


 

The parties hereto have caused this First Amendment to be duly executed as of
the day and year first above written.

 

US BORROWER AND GUARANTOR:

UNIVERSAL COMPRESSION, INC.

 

 

 

By:

/s/ J. Michael Anderson

 

 

Name:

J. Michael Anderson

 

Title:

Senior Vice President and
Chief Financial Officer

Address for Notices:

 

 

 

4444 Brittmoore Road

 

Houston, Texas 77041

 

 

 

Attention: President

 

 

 

Copy to: General Counsel

 

 

 

Copy to:

 

 

 

Carol M. Burke

 

Gardere Wynne Sewell LLP

 

1000 Louisiana, Suite 3400

 

Houston, Texas 77002

 

Telecopier No.: (713) 276-6561

 

Telephone No.: (713) 276-5561

 

Signature Page to First Amendment to Senior Secured Credit Agreement

 

--------------------------------------------------------------------------------


 

US BORROWER AND GUARANTOR:

UNIVERSAL COMPRESSION
HOLDINGS, INC.

 

 

 

By:

/s/ J. Michael Anderson

 

 

Name:

J. Michael Anderson

 

Title:

Senior Vice President and
Chief Financial Officer

Address for Notices:

 

 

4444 Brittmoore Road

 

Houston, Texas 77041

 

 

 

Attention: President

 

 

 

Copy to: General Counsel

 

 

 

Copy to:

 

 

 

Carol M. Burke

 

Gardere Wynne Sewell LLP

 

1000 Louisiana, Suite 3400

 

Houston, Texas 77002

 

Telecopier No.: (713) 276-6561

 

Telephone No.: (713) 276-5561

 

--------------------------------------------------------------------------------


 

CANADIAN BORROWER:

UC CANADIAN PARTNERSHIP
HOLDINGS COMPANY

 

 

 

By:

/s/ J. Michael Anderson

 

 

Name:

J. Michael Anderson

 

Title:

Senior Vice President and
Chief Financial Officer

Address for Notices:

 

 

1959 Upper Water Street

 

Suite 1100

 

Halifax, Nova Scotia B3J3E5

 

 

 

Attention: Chief Financial Officer

 

 

 

Copy to: General Counsel

 

 

 

Copy to:

 

 

 

Carol M. Burke

 

Gardere Wynne Sewell LLP

 

1000 Louisiana, Suite 3400

 

Houston, Texas 77002

 

Telecopier No.: (713) 276-6561

 

Telephone No.: (713) 276-5561

 

--------------------------------------------------------------------------------


 

AGENTS AND LENDERS:

WACHOVIA BANK, NATIONAL

 

ASSOCIATION, in its capacity as US
Administrative Agent and in its capacity as a
Lender, on behalf of itself and the other
Lenders pursuant to the Authorization

 

 

 

 

 

By:

 /s/ Shawn Young

 

 

Name:

Shawn Young

 

Title:

Vice President

 

 

 

Lending Office for US Dollar Base Rate
Loans and LIBOR Loans:

 

 

 

301 South College Street

 

23rd Floor NC 0680

 

Charlotte, North Carolina 28288

 

Telecopier No.: (704) 383-0288

 

 

 

Address for Notices:

 

 

 

301 South College Street

 

23rd Floor NC 0680

 

Charlotte, North Carolina 28288

 

Attention: Syndication Agency Services

 

Telecopier No.: (704) 383-0288

 

 

 

With copy to:

 

 

 

Wachovia Capital Markets, LLC

 

1001 Fannin, Suite 2255

 

Houston, Texas 77002

 

Attention: David Humphreys

 

Telecopier No.: 713-605-6354

 

--------------------------------------------------------------------------------


 

Ratification and Affirmation of Pledgors

 

Each of the undersigned Pledgors hereby expressly (a) acknowledges the terms of
this First Amendment, (b) ratifies and affirms its obligations under that
certain Pledge and Security Agreement dated as of January 14, 2005, as amended,
to which it is a party, (c) acknowledges, renews and extends its continued
liability under said Pledge and Security Agreement and agrees that said Pledge
and Security Agreement remains in full force and effect notwithstanding the
matters contained herein, and (d) represents and warrants to the Lenders that as
of the date hereof, after giving effect to the terms of this First Amendment,
all of the representations and warranties contained in each Loan Document to
which it is a party are true and correct in all material respects, except to the
extent any such representations and warranties are expressly limited to an
earlier date, in which case, such representations and warranties shall continue
to be true and correct in all material respects as of such specified earlier
date.

 

PLEDGORS:

UNIVERAL COMPRESSION INTERNATIONAL, INC.

 

 

 

By:

 /s/ J. Michael Anderson

 

 

Name:

 J. Michael Anderson

 

Title:

 Senior Vice President and Chief Financial Officer

 

 

 

 

 

UNIVERSAL COMPRESSION CANADIAN HOLDINGS, INC.

 

 

 

 

 

By:

 /s/ J. Michael Anderson

 

 

Name:

 J. Michael Anderson

 

Title:

 Senior Vice President and Chief Financial Officer

 

 

 

 

 

ENTERRA COMPRESSION INVESTMENT COMPANY

 

 

 

 

 

By:

 /s/ J. Michael Anderson

 

 

Name:

 J. Michael Anderson

 

Title:

 Senior Vice President and Chief Financial Officer

 

 

 

 

 

UNIVERSAL COMPRESSION SERVICES, LLC

 

 

 

 

 

By:

 /s/ J. Michael Anderson

 

 

Name:

 J. Michael Anderson

 

Title:

 Senior Vice President and Chief Financial Officer

 

RATIFICATION Page to First Amendment to Senior Secured Credit Agreement

 

--------------------------------------------------------------------------------


 

ANNEX I
US TRANCHE COMMITMENTS
AND PERCENTAGE SHARE

 

US Tranche Revolving
Lender

 

US Tranche
Commitment
Amount (in $)

 

US Tranche
Percentage

 

 

 

 

 

 

 

Wachovia Bank, National Association

 

12,908,602.15

 

8.605735

%

JPMorgan Chase Bank, N.A.

 

12,908,602.15

 

8.605735

%

Deutsche Bank Trust Company Americas

 

12,695,340.50

 

8.463560

%

The Bank of Nova Scotia

 

10,964,157.71

 

7.309438

%

The Royal Bank of Scotland plc

 

12,666,666.67

 

8.444444

%

Bank of America, N.A.

 

10,387,096.77

 

6.924731

%

Comerica Bank

 

9,810,035.84

 

6.540024

%

Union Bank of California, N.A.

 

9,810,035.84

 

6.540024

%

Wells Fargo Bank, NA

 

11,333,333.33

 

7.555556

%

BNP Paribas

 

6,924,731.18

 

4.616487

%

SunTrust Bank

 

8,000,000.02

 

5.333333

%

National City Bank

 

6,924,731.18

 

4.616487

%

Natexis Banques Populares

 

6,666,666.67

 

4.444444

%

Guaranty Bank

 

6,000,000.00

 

4.000000

%

Allied Irish Banks, p.l.c.

 

6,000,000.00

 

4.000000

%

Amegy

 

6,000,000.00

 

4.000000

%

TOTAL

 

$

150,000,000.00

 

100.000000

%

 

--------------------------------------------------------------------------------

* US Tranche Percentages have been rounded to nearest 6th decimal point.

 

ANNEX I TO FIRST AMENDMENT TO SENIOR SECURED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT H
FORM OF JOINDER AGREEMENT

 

This Joinder Agreement (the “Joinder”) is dated as of
                                ,       (the “Effective Date”) and is entered
into by and between [Insert name of Lender] (the “Lender”) and Wachovia Bank,
National Association (the “US Administrative Agent”).  Capitalized terms used
but not defined herein shall have the meanings given to them in the Senior
Secured Credit Agreement dated as of January 14, 2005, among Universal
Compression, Inc. and Universal Compression Holdings, Inc., as the US Borrowers,
UC Canadian Partnership Holdings Company, a Nova Scotia ULC, as the Canadian
Borrower, the US Administrative Agent, Congress Financial Corporation (Canada),
as the Canadian Administrative Agent and the Lenders which are or become parties
thereto (as the same may be amended or supplemented from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Lender.

 

The Lender represents and warrants as follows:

 

(a)           it has all requisite power and authority, and has taken all action
necessary to execute and deliver this Joinder and to fulfill its obligations
under, and consummate the transactions contemplated by, this Joinder;

 

(b)           the execution, delivery and compliance with the terms hereof by
Lender and the delivery of all instruments required to be delivered by it
hereunder do not and will not violate any Governmental Requirement applicable to
it;

 

(c)           this Joinder has been duly executed and delivered by it and
constitutes the legal, valid and binding obligation of the Lender, enforceable
against it in accordance with its terms;

 

(d)           all approvals and authorizations of, all filings with and all
actions by any Governmental Authority necessary for the validity or
enforceability of its obligations under this Joinder have been obtained;

 

(e)           the Lender is not a competitor of Holdings or any of its
Subsidiaries;

 

(f)            the Lender has fully reviewed the terms of the Credit Agreement
and the other Security Instruments and has independently and without reliance
upon the Assignor, and based on such information as the Lender has deemed
appropriate, made its own credit analysis and decision to enter into this
Joinder; and

 

(g)           the Lender hereby affirms that the representations contained in
Section 4.06(d)[(i)] [(vi)] of the Credit Agreement are true and accurate as to
it [IF (i) IS SELECTED ADD:  and, the Lender has contemporaneously herewith
delivered to the US Administrative Agent and the US Borrower such certifications
as are required thereby to avoid the withholding taxes referred to in
Section 4.06 of the Credit Agreement].

 

This Joinder shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Joinder may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Joinder by telecopy shall be effective as delivery of a manually executed
counterpart of this

 

eXHIBIT h to First Amendment to Senior Secured Credit Agreement

 

--------------------------------------------------------------------------------


 

Joinder.  This Joinder shall be governed by, and construed in accordance with,
the law of the State of Texas.

 

 

 

LENDER

 

 

 

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

US ADMINISTRATIVE AGENT

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Approved and Consented to by:

 

 

 

UNIVERSAL COMPRESSION, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

UNIVERSAL COMPRESSION
HOLDINGS, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I
FORM OF NOTICE OF COMMITMENT INCREASE

 

[Date]

 

Wachovia Bank, National Association

301 South College Street

23rd Floor NC 0680

Charlotte, NC 28288

Attention:  Syndication Agency Services

 

Ladies and Gentlemen:

 

The undersigned, Universal Compression, Inc. and Universal Compression
Holdings, Inc. (the “US Borrowers”), refer to the Senior Secured Credit
Agreement dated as of January 14, 2005, among the US Borrowers, UC Canadian
Partnership Holdings Company, a Nova Scotia ULC, as the Canadian Borrower, the
US Administrative Agent, Congress Financial Corporation (Canada), as the
Canadian Administrative Agent and the Lenders which are or become parties
thereto (as the same may be amended or supplemented from time to time, the
“Credit Agreement”, with terms defined in the Credit Agreement and not otherwise
defined herein being used herein as therein defined).  The US Borrowers hereby
notify you, pursuant to Section 2.03(f)(ii) of the Credit Agreement, that the US
Borrowers hereby request that the Aggregate US Tranche Commitments under the
Credit Agreement be increased and the CI Lenders agree to provide US Tranche
Commitments under the Credit Agreement, and in that connection sets forth below
the information relating to such proposed Commitment Increase as required by
Section 2.03(f)(ii) of the Credit Agreement:

 

(a)           the effective date of such increase of aggregate amount of the
Lenders’ Aggregate US Tranche Commitments is                             ;

 

(b)           the amount of the requested increase of the Aggregate US Tranche
Commitments is $                                ;

 

(c)           the CI Lenders that have agreed with the Borrowers to provide or
increase their respective US Tranche Commitments,
are                                                                   [INSERT
NAMES OF THE CI LENDERS]; and

 

(d)           set forth on Annex I attached hereto is the amount of the
respective US Tranche Commitments of all Reducing Percentage Lenders and all CI
Lenders as of effective date of such Commitment Increase, and such Annex I shall
amend and replace Annex I to the Credit Agreement.

 

Delivery of an executed counterpart of this Notice of Commitment Increase by
telecopier shall be effective as delivery of an original executed counterpart of
this Notice of Commitment Increase.

 

eXHIBIT I to First Amendment to Senior Secured Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

UNIVERSAL COMPRESSION, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

UNIVERSAL COMPRESSION HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Approved and Consented to by:

 

 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION, as US Administrative Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

ANNEX I

US TRANCHE COMMITMENTS

AND PERCENTAGE SHARE

 

[Attach updated Annex I]

 

--------------------------------------------------------------------------------


 

APPENDIX I

 

FORM OF

 

AUTHORIZATION

 

                         , 2005

 

Wachovia Bank, National Association,

as Administrative Agent

Charlotte Plaza, CP-8

201 South College Street

Charlotte, North Carolina 28288-0608

Attention:  Syndication Agency Services

 

Re:          First Amendment to Senior Secured Credit Agreement dated as of
September 22, 2005 (the “Amendment”) to that certain Senior Secured Credit
Agreement dated as of January 14, 2005 (as the same may be amended or
supplemented from time to time, the “Credit Agreement”) by and among Universal
Compression, Inc. and Universal Compression Holdings, Inc., as the US Borrowers,
UC Canadian Partnership Holdings Company, a Nova Scotia ULC, as the Canadian
Borrower, Wachovia Bank, National Association, as the US Administrative Agent,
Congress Financial Corporation (Canada), as the Canadian Administrative Agent
and the Lenders which are or become parties thereto.

 

This letter acknowledges our receipt and review of the Amendment in the form
posted to SyndTrak Online.  By executing this letter, we hereby approve the
Amendment and authorize the US Administrative Agent to execute and deliver the
Amendment on our behalf.

 

Each financial institution executing this Authorization agrees or reaffirms that
it shall be a party to the Credit Agreement and the other Loan Documents to
which Lenders are parties and shall have the rights and obligations of a Lender
under each such agreement.

 

 

 

 

 

 

[Insert name of applicable financial institution]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

aPPENDIX I to First Amendment to Senior Secured Credit Agreement

 

--------------------------------------------------------------------------------